Citation Nr: 1501265	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-40 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral flank disability.

2.  Entitlement to service connection for a left trapezium disability.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1981 to September 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The issues currently on appeal were previously before the Board in March and September 2013 at which time they were remanded for further development.  They have now been returned to the Board for additional appellate review.

The Board is obligated by law to ensure that the AMC/RO complies with its directives on remand; where the remand is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

It is apparent that the necessary development was not completed on remand.  Thus, the Board is forced to remand the issues once again.  

The Board apologizes for the further delay in adjudication of this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2013 Board remand, the Board instructed the RO/AMC to contact the Veteran and ask him to identify the approximate dates of treatment he received at Naval Air Station Lemoore, including whether any post-service treatment was actually rendered.

The RO/AMC was also instructed to obtain any treatment records from the Mayo Clinic in Jacksonville, Florida.  In order to do such the RO/AMC needed to obtain an Authorization and Consent to Release Information Form from the Veteran.

The RO/AMC was also instructed to send the Veteran a letter pursuant to 38 C.F.R. § 3.159(e), which explains that VA was unable to obtain records from Americans All-Risk Loss Administrators (AARLA).

The RO sent the Veteran a letter in May 2014 that requested dates of treatment at Naval Air Station Lemoore, requested that the Veteran sign an Authorization and Consent to Release Information Form regarding the Mayo Clinic, and notified the Veteran of the inability to obtain records from AARLA.  

The Veteran has not responded to the RO's May 2014 letter.

However, a review of the record shows that the May 2014 letter was not sent to the correct address.

The Veteran's address had been updated in the VACOLS system in June 2013.  As the RO sent the letter to the wrong address, it is unclear whether the Veteran has received the information sent by the RO.

The Board finds that a remand is required to ensure that the Veteran receives the information.

As this case is being remanded, the Board finds that the RO/AMC should also update the VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at the address noted in the June 2013 address change and ask him to identify the approximate dates of treatment he received at Naval Air Station Lemoore, including whether any post-service treatment was actually rendered.  If any post-service treatment is identified, it should be sought.

If possible, the Veteran and/or his representative should submit these records themselves to expedite the case (or indicate that they are simply not available). 

2.  Obtain treatment records from the Mayo Clinic (located at 4500 San Pablo Rd, Jacksonville, FL, 32224).

3.  Obtain/update the VA treatment records that are of record, ensuring that VA has obtained all VA treatment provided to the Veteran in both Florida and California.

Again, if possible, the Veteran and/or his representative should submit these records themselves to expedite the case (or indicate that they are simply not available). 

4.  Send the Veteran a letter pursuant to 38 C.F.R. § 3.159(e), which explains that VA was unable to obtain records from AARLA.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




